FILE COPY




                                  No. 07-14-00428-CR


Robert Emmanuel Digman                      §     From the 251st District Court of
 Appellant                                          Randall County
                                            §
v.                                                December 23, 2014
                                            §
The State of Texas                                Opinion by Justice Campbell
 Appellee                                   §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 23, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo